Citation Nr: 1737708	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis with heel spurs prior to December 22, 2009.

2.  Entitlement to a rating in excess of 50 percent for bilateral plantar fasciitis with right heel spurs from December 22, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2016, the Veteran provided testimony before a Veterans Law Judge (VLJ) at a Board Central Office hearing.  A transcript of that proceeding is of record.  In May 2017, the Board notified the Veteran that the VLJ who conducted the May 2016 hearing is no longer employed by the Board.  The Veteran was afforded the option to have a new hearing and notified that if she does not respond within 30 days of the letter, the Board will assume she does not want another hearing.  More than 30 days has passed and the Veteran has not responded.  Thus, the Board is moving forward with the adjudication of the Veteran's claims. 

In July 2016, the Board remanded the issues of entitlement to a rating in excess of 10 percent for right plantar fasciitis with heel spur, and entitlement to service connection for a left foot disability, to include plantar fasciitis.  Following the evidentiary development, the RO issued an October 2016 rating decision awarding service connection for left foot plantar fasciitis, and awarding a 50 percent rating for the now service connected bilateral plantar fasciitis, effective December 22, 2009.  Thus, the Board has recharacterized the issues in the case caption, above, to accurately reflect the issues remaining on appeal.




FINDINGS OF FACT

1.  Throughout the pendency of this claim, filed on February 25, 2009, the Veteran's service connected plantar fasciitis has been bilateral in nature.

2.  Throughout the pendency of this claim, filed on February 25, 2009, the Veteran's service connected plantar fasciitis has been manifested by pronounced symptoms.


CONCLUSIONS OF LAW

1.  Throughout the pendency of this claim, filed on February 25, 2009, the criteria are met for a 50 percent rating for bilateral plantar fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 50 percent for bilateral plantar fasciitis are not met at any time during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claims decided herein by way of letters dated in March 2009, February 2010 and February 2013.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service VA and private medical records has been completed.  At the time of the Veteran's hearing, she identified pertinent, outstanding private records that could be obtained to substantiate this claim.  In August 2016, the RO sent the Veteran a letter requesting authorization to obtain the private records.  Later the same month, in a conversation with the RO documented in the claims file, the Veteran notified VA that she would not be providing any such authorization.  Therefore, the Board will move forward without the private records.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was initially awarded service connection for right plantar fasciitis and right heel spur by way of a January 2002 rating decision.  A 10 percent initial rating was awarded, effective October 27, 1999, the day following her discharge from active service.  

In a statement received February 25, 2009, the Veteran indicated her service connected plantar fasciitis had worsened, both with regard to ambulating and pain.  In March 2009, a VA examiner diagnosed mild bilateral pes planus and bilateral bone spurs.  Despite the bilateral diagnosis, the RO limited the February 2009 statement as a claim for increase for the right foot only, which was denied by way of an April 2009 rating decision.  In June 2009, the Veteran submitted a statement noting she had been diagnosed with bilateral plantar fasciitis and not understanding why only the right foot was considered.  In December 2009, she submitted a private podiatry note showing the diagnosis of bilateral plantar fasciitis and bilateral calcaneal spur.  Shortly thereafter, on December 22, 2009, the Veteran communicated with VA via telephone again stating her contention that service connection should be awarded for a bilateral foot condition.  The RO, when awarding service connection for the left foot, deemed December 22, 2009, the date of claim for the left foot.  The October 2016 rating decision shows the RO awarded a 50 percent rating for the bilateral plantar fasciitis, effective December 22, 2009, and continued the 10 percent rating for the right food prior to that date.  Thus, the question remaining in this appeal is whether a rating in excess of 10 percent is warranted prior to December 22, 2009, and whether a rating in excess of 50 percent is warranted since that date.

The Veteran's right and left foot disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276 and 5284.  Under Diagnostic Code 5276, severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 20 percent rating for a unilateral condition or a 30 percent rating for a bilateral condition.   With pronounced disability, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted for a unilateral condition or a 50 percent rating is warranted for a bilateral condition.

Diagnostic Code 5284 rates other foot injuries as 20 percent disabling if moderately severe or 30 percent disabling if severe.  The note following DC 5284 indicates a 40 percent rating is warranted with actual loss of use of the foot.
The DCs between 5276 and 5284 pertain to other, specific foot disabilities not at issue in this appeal.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The March 2009 VA examiner noted the Veteran's history of bilateral foot pain and physical examination revealed mild bilateral pes planus without evidence of swelling, heat, or tenderness.  There was no significant callous formation at that time.  The Veteran squatted without difficulty, but could not hop or walk on her heels.  The examiner noted the x-ray showing bone spurs in both feet.  On examination, there was no evidence of weakened movement, excess fatigability or incoordination, and no evidence that these factors or pain decrease motion during exacerbations or physical activity.  There was no foot deformity and no breakdowns or callosities.  The examiner also noted that there was no evidence of unequal shoe wear and no evidence that the Veteran's foot problem significantly alters her general functional ability.  The Veteran was noted to be able to do her desk job and no hospitalizations or surgeries were noted.

A July 2009 report from the Veteran's private podiatrist (received by VA in December 2009), shows report of a dull ache throughout the day, which causes a good deal of difficulty walking or standing comfortably.  Physical examination revealed tenderness in both heels.  She was sized for orthotics at this time.

The Veteran was again afforded a VA foot examination in February 2010.  She again reported pain in both feet, especially with prolonged standing and walking.  The examiner noted that the prescribed inserts provided minimal relief.  She was able to do her desk job and had no hospitalizations or surgery.  Physical examination revealed mild bilateral pes planus, with no swelling, heat, erythema or tenderness.  Temperature, color and vasculature were normal.  There was no significant callous formation and the examiner indicated there was no limitation to weight bearing, standing or walking.  The Veteran's gait, including heel and toe, were normal and she was noted at this time to hop normally and squat normally.  Neither foot had deformity, breakdowns or callosities.  There was no evidence of unequal shoe wear and the examiner observed the Veteran was wearing her shoe inserts on the date of the examination.  Based on the foregoing, the examiner determined that the Veteran's functional ability was altered to a mild to moderate degree by her foot problem.

In March 2010, the Veteran again submitted a statement related to plantar fasciitis and heel spurs on both feet.  She reported wearing foot inserts and needing to wear athletic shoes, rather than business shoes, at work due to her foot disability.  She reported experiencing pain all the time, whether she is standing or sitting.  She reported sometimes needing to crawl to the bathroom in the morning due to the pain, sometimes losing her balance due to her foot pain and avoidance of walking on certain parts of her feet.  A statement of a coworker was submitted at the same time.  This coworker recalled seeing the Veteran crawl on the floor in the mornings due to foot pain.  This person also noted that the Veteran walks funny, sometimes losing her balance  because she is trying not to walk on a certain side of her feet. 

A June 2010 VA podiatry note shows the presence of bilateral pronation and edema, but no pain with palpation along the course of plantar fascia or Achilles.  Examination of the left lower extremity revealed edema, which the clinician indicated was a suggestion that the plantar fasciitis may be more severe on the left than the right.  The podiatrist prescribed pain medication and a continued use of orthotic inserts.

A June 2012 VA examiner again confirmed plantar fasciitis in both feet, which were treated with cortisone shots without resolution.  The feet have continued to have pain, left greater than right.  The examiner noted the Veteran as having a history of trying orthotics, but they also did not resolve the problem.  This examiner also noted that his bilateral condition has continued to worsen ever since 1998.  The Veteran regularly used bilateral foot immobilizers at night to help with the pain and allow her to sleep.  While the disability of both feet was shown to be severe, the examiner confirmed that it is not so diminished that amputation with prosthesis would equally serve the Veteran.  There is no indication that the Veteran has lost use of her feet.  She continued to work, but it was noted that she is unable to stand or walk for long periods of time, which impacts her positon as a property manager.  She also is unable to wear her uniform shoes due to her disability.

An April 2013 VA clinical note shows the Veteran did not appear for a podiatry appointment, and the continued use of pain medication and orthotics was prescribed.  A May 2013 podiatry note shows her pain continued.  This note suggests that the orthotics had helped and she was prescribed more.  A June 2015 note indicates an altered gait due to the foot disability.

At her May 2016 hearing, the Veteran reported ongoing pain with muscle spasms in her toes.  See hearing transcript at page 4.  She reported walking only on her toes now due to the pain in her heels.  Id.  She suggested that, due to her feet, she cannot exercise, has gained weight, cannot run, cannot do things with her family and cannot do things like go to the store if it requires lengthy walking.  Id. at page 18.  She also reported that she misses work one to two times per month because she cannot get out of bed due to foot pain.  Id. at page 20.

Most recently, the Veteran was afforded a VA examination in August 2016.  This VA examiner confirmed the existence of bilateral plantar fasciitis since 1998.  She then described constant sharp pain in her feet with the pain sometimes pulsating at night keeping her awake.  She reported occasional use of foot immobilizer to help her sleep.  Functional limitations included limited types of shoes, an inability to walk barefoot or long distances and an inability to run.  Both feet had accentuated pain on use and on manipulation.  Swelling and characteristic callouses were confirmed with both feet.  The examiner indicated that orthotics were not effective for either foot.  There was no deformity or pronation in either foot.  
In sum, the Board finds that the Veteran's service connected plantar fasciitis is shown in the evidence to have been a bilateral condition throughout the pendency of this increased rating claim.  Statements around the time of the denial clearly show the Veteran's intent to claim this as a bilateral condition and the RO ultimately did so, but only assigned the bilateral rating as early as December 22, 2009.  The Board finds, however, reading the evidence in a light most favorable to the Veteran, that she intended to claim this as a bilateral condition throughout the pendency of the increased rating claim, which was received on February 25, 2009.  Moreover, while all of the medical evidence does not establish a consistent, ongoing pronounced level of disability throughout the period of the claim, when considering the Veteran's statements and her coworker's statements in combination with the medical evidence of record, the Board finds that the bilateral plantar fasciitis was at a consistent level of severity throughout the entirety of this claim.  Further, more recent VA examiners describe the state of severity, to include the use of orthotics without improvement, to have existed for many years.  Thus, giving the benefit of the doubt to the Veteran, the Board finds a 50 percent rating is warranted under DC 5276 for bilateral plantar fasciitis since the filing of the February 25, 2009, increased rating claim.  

With regard to a rating in excess of 50 percent, the Board notes that the Veteran is now in receipt of the maximum allowable for bilateral plantar fasciitis under DC  5276, and no higher rating is allowable under DC 5284.  Moreover, there is no indication of a loss of use of the feet, so consideration of DC 5167 and any special monthly compensation associated therewith is not warranted in this case.  Therefore, entitlement to a disability rating in excess of 50 percent the Veteran's bilateral plantar fasciitis disability is not warranted.

Extraschedular Consideration

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's 50 percent rating is assigned and the rating criteria recognize factors such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The Veteran describes symptoms such as pain and awkward walking, and an occasional inability to walk in the morning, along with spasms and an ineffective use of orthotics.  She indeed describes the downstream effects of these symptoms such as an inability to run or walk for long distances and disturbances to her sleep due to spasms.  However, these descriptions represent the impact of symptoms such as those described in the rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplates the Veteran's disability level.

The Board recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, no such combined impact has been alleged or suggested within the medical records.  

Because the schedular evaluation contemplates the Veteran's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.

ORDER

The Board having determined that the Veteran's bilateral plantar fasciitis warrants a 50 percent rating, and no more, throughout the rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


